Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 3/12/2020.  
Claims 1-5 are pending and examined below.
Claim Objections 
Claim 4 is objected to because of the following informalities: there is no punctuation mark “;” at the end of the limitations “the interface associating a building with the provided location” and “identifying a three-dimensional model of the building”.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an extraction module” in claim 1 and claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims limitations “one measurement of the three-dimensional model is provided by the extraction module to a user via the interface” in claim 1, “allowing the three-dimensional model to be interrogated by an extraction module” in claim 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the generating and receiving functions.  The use of the term “module” is not adequate structure for performing these functions because it does not describe a particular structure for performing them. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 4 and claim 5 recites the limitation "The method”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 recites the limitations “allowing the three-dimensional model to be interrogated by an extraction module”.  How would the three-dimensional model to be interrogated?  Does the extraction module send the questions to the three-dimensional model? Or Does the extraction module extract/retrieve information from the three-dimensional model?  It is indefinite and unclear.
The Examiner finds that because particular claim 4 is rejected as being indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) ("Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP §2173.06 to advance prosecution by providing prior art rejections even though these claims are indefinite, the claims are construed and the prior arts are applied as much as practically possible.   Thus, the prior arts of Pershing et al. (2009/0132436) would be read on the broadest reasonable interpretation of claim 4 as set forth in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 4 and 5 are directed to a method and thus a statutory category of invention (Step 1: YES).
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…providing a location; associating a building with the provided location; identifying a three-dimensional model of the building; and transferring measurements extracted from the three-dimensional model to a work request”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including marketing or sales activities, business relation) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of an interface and an extraction module to perform all the steps of the claim.  The interface and the extraction module are recited at a high-level of generality to perform the functions of “accessing…an interface; providing… a location; associating…a building with the provided location; identifying… a three-dimensional model…; allowing… the three-dimensional model to be interrogated…; and transferring… measurements extracted to a work request”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the interface and the extraction module are recited at a high-level of generality to perform the functions of “accessing…an interface; providing… a location; associating…a building with the provided location; identifying… a three-dimensional model…; allowing… the three-dimensional model to be interrogated…; and transferring… measurements extracted to a work request”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…creating a work request; populating the work request with the information needed to quote the work; posting the work request; estimating a bid price based on the information provided in the work request; and returning all bids to the work request creator”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of commercial or legal interactions (including agreements in the form of contract of the work request, marketing or sales activities, business relation) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a bidding platform to perform all the steps of the claim.  The bidding platform is recited at a high-level of generality to perform the functions of “creating…a work request; populating…the work request; posting…the work request; estimating…a bid price; and returning…all bids to the work request creator”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the bidding platform that is recited at a high-level of generality to perform the functions of “creating…a work request; populating…the work request; posting…the work request; estimating…a bid price; and returning…all bids to the work request creator”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility). 
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form thebasis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pershing et al. (2009/0132436).
As per claim 1, Pershing teaches a work request data system (via a Roof Estimation System, see paragraphs 3, 25, 50-78, Fig.1-Fig.2 and Fig.6-Fig.7) comprising:
an interface in communication with at least one extraction module (via an interactive graphical user interface that can be used by a human user operating the operator computing system 765 to interact with, for example, the roof modeling engine 612, to perform functions related to the generation of 3D models, see paragraphs 67-72, Fig.1-Fig.2 and Fig.6-Fig.7); and 
at least one three-dimensional model (via 3D model, see paragraphs 67-72, Fig.1-Fig.2 and Fig.6-Fig.7);
wherein at least one measurement of the three-dimensional model is provided by
the extraction module to a user via the interface (via an interactive graphical user interface that can be used by a human user operating the operator computing system 765 to interact with, for example, the roof modeling engine 612, to perform functions related to the generation of 3D models.  Generate a report that includes labeling views of the 3D model and provide to the customer, see paragraphs 28-49, 56-59, 61-72, Fig.1-Fig.2 and Fig.5-Fig.7);
	wherein the at least one measurement is included in a work order (via generate a report, see paragraphs 60-72, Fig.1-Fig.2 and Fig.6-Fig.7).
	As per claim 2, Pershing teaches the limitation wherein a location is provided by the user and corresponds to the three-dimensional model (see paragraphs 33-49, Fig.5A-Fig.5F, Fig.6 and Fig.7).	
	As per claim 3, Pershing teaches the limitation wherein the three-dimensional model is generated by imagery of the object (see paragraphs 53-59).
	As per claim 4, Pershing teaches the method of providing accurate measurements for a work request (see paragraphs 3, 10, 25, 50-78, Fig.1-Fig.2 and Fig.6-Fig.7), comprising:
	accessing an interface (see paragraphs 32-42, 67-72, Fig.1-Fig.2, Fig.5A-Fig.5F, Fig.6 and Fig.7);
	providing a location (see paragraphs 32-42, 67-72, Fig.5A-Fig.5F, Fig.6 and Fig.7)
	the interface associating a building with the provided location (see paragraphs 33-39, Fig.5A-Fig.5F); 
	identifying a three-dimensional model of the building (see paragraphs 33-49, Fig.5A-Fig.5F, Fig.6 and Fig.7);
	allowing the three-dimensional model to be interrogated by an extraction module (see paragraphs 53-59, Fig.6 and Fig.7); and
	transferring measurements extracted from the three-dimensional model to a work
request (via generate a report that includes labeling views of the 3D model, see paragraphs 60-72, Fig.1-Fig.2 and Fig.6-Fig.7).
Claim 5 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by RAMIREZ (CA 2980913 A1).
As per claim 5, RAMIREZ teaches a method of obtaining bids to complete a work request comprising:
	creating a work request (via an owner (20) may fill out a text field labelled "Tell us about your project" with a brief description of the contemplated construction project and click on the "Submit" button, see paragraph 51, Fig.5);
	populating the work request with the information needed to quote the work (via populate/prepare a project data that includes a specification for the construction project, see paragraphs 53, 58 and Fig.8);
	posting the work request to a bidding platform (via posting/displaying a list of construction projects that are available for bidding, see paragraph 56 and Fig.9);
	estimating a bid price based on the information provided in the work request (via estimated price for the construction project, see paragraph 53, Fig.8 and Fig.10); and 
	returning all bids to the work request creator (via transmits bids to owner, see paragraph 58 and Fig.11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694